IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT E. LYONS and

BERNADETTE F. LYONS, No. 392, 2016
Plaintiffs Below, Court BeloW-Superior Court of
Appellants, the State of Delaware
v. C.A. No. S14CC-08-006

BETHANY BAY HoMEoWNERs
AssoclATloN (THE BLUFFS) and
LEGUM & NoRMAN, lNc.,

Defendants Below,
Appellees.

QOJOO'JQOOOO'JCO'JOOOOOOOOOOO°OOQOO'J¢OOCOOOOG

Submitted: January 24, 2017
Decided: February 7, 2017

0 R D E R
This 7th day of February 2017, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellants to show cause Why this appeal
should not be dismissed for failure to tile the opening brief and appendix. The
appellants received the notice on January 10, 2017 and have not responded to the
notice within the required ten-day period. For that reason, dismissal of the appeal is
deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the appeal is DISMISSED.

BY THE COURT:

/iw¢n pew

Justice V